Citation Nr: 1111445	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-28 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scleroderma of the back or "dry skin", to include as being secondary to exposure to chemical dioxins.

2.  Entitlement to service connection for hypertension, to include as being causally related to the appellant's service-connected type II diabetes mellitus.  

3.  Entitlement to service connection for arthritis of the joints, to include degenerative arthritis of the left hip.

4.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, ligamentous strain, and the residuals of an ankle sprain.

5.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for posttraumatic stress disorder, and if so, whether service connection may be granted.

6.  Entitlement to an effective date prior to December 15, 2008, for the granting of service connection of type II diabetes mellitus, with residual complication of erectile dysfunction, peripheral vascular disease of the lower extremities, bilateral polyneuropathy of the fingertips, and diabetic retinopathy associated with herbicide exposure.

7.  Entitlement to an effective date prior to December 15, 2008, for the granting of service connection for the anatomical loss of both feet.

8.  Entitlement to an effective date prior to December 15, 2008, for a grant of special monthly compensation based on anatomical loss of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 until April 1968, to include service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  After appealing to the Board, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in December 2008.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Following the hearing, the Board issued a Decision/Remand in April 2009.  In that action, the Board found that the appellant had submitted new and material evidence with respect to the issues involving diabetes mellitus, scleroderma, coronary artery disease, hypertension, blindness due to diabetic retinopathy, a bilateral foot/ankle disorder, and arthritis in all joints (including the left hip).  The Board additionally found that the appellant had not submitted new and material evidence with respect to the issue involving sleep apnea.  The above issues that were reopened were returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and action.  The remaining issue on appeal, that involving PTSD, was also returned to the RO/AMC for the purpose of having a supplemental statement of the case issued in response to evidence received in support of the claim.

Subsequently, the AMC, in an action dated September 25, 2009, granted service connection for type II diabetes mellitus with residual complications of erectile dysfunction, peripheral vascular disease of the bilateral lower extremities, bilateral polyneuropathy of the fingertips, and diabetic retinopathy.  A 100 percent disability rating was awarded and an effective date of December 15, 2008 was assigned.  Additionally, service connection for the anatomical loss of both feet secondary to type II diabetes mellitus was also granted.  A 100 percent disability rating was awarded and an effective date of December 15, 2008 was assigned.  Additional benefits, to include special monthly compensation, education benefits, etcetera, were also awarded.  The remaining issues on appeal were denied, and the claim has since been returned to the Board for review.

The appellant has filed a notice of disagreement concerning the issues involving earlier effective dates for the granting of service connection for diabetes mellitus and the anatomical loss of both feet, along with the awarding of special monthly compensation.  The notice of disagreement was submitted in October 2009.  See also informal hearing presentation of the appellant's representative dated in November 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  When the claim was before the Board in February 2010, the appellant had not been sent a statement of the case with respect to these issues, and those issues were returned to the RO/AMC so that an SOC could be provided to him.  Since that time, the SOC has been sent to the appellant and he has responded by perfecting his appeal with respect to these issues.  Hence, they are now properly before the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for PTSD and notified the appellant of the determination along with his appellate rights.  He did not, however, file a notice of disagreement and the decision became final.

2.  The evidence received since the November 2002 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's PTSD claim.  


CONCLUSIONS OF LAW

1.  The November 2002 RO decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that his claim for service connection for PTSD be reopened and that a decision be issued on the merits of the issue.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claim for service connection for posttraumatic stress disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As will be detailed below, the appellant's claim involving entitlement to service connection for PTSD has been the subject of an adverse prior final decision.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2010).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

A November 2002 rating decision denied the appellant's claim that sought entitlement to service connection for PTSD.  The basis for the denial was that the medical evidence failed to show that the appellant was suffering PTSD or that he had experienced a verifiable stressor while on active duty.  The appellant was notified of that decision but he did not file a notice of disagreement within one year; hence, it became final.  Although the appellant did file a request to reopen within one year of the decision, he did not express disagreement with the rating decision or show an intent to appeal in that document.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  Nor was new and material presented within one year of that determination pursuant to 38 C.F.R. § 3.156(b).  

When the RO denied service connection, it based its decision on the appellant's service treatment records, his service personnel records, and the application for benefits.  Since then, the appellant has submitted his own written statements and he has provided testimony before the Board.  During his hearing before the undersigned Veterans Law Judge, the appellant described the duties he performed while in the Republic of Vietnam.  He spoke about being fired upon while encamped and about how he was fearful for his life at night and when he was performing guard-type duties.  Moreover, both he and his spouse described the treatment he had received for "nerves" from a doctor-friend.  

The additional evidence is new as it was not of record at the time of the November 2002 decision.  It is not cumulative in that it possibly substantiates a previously unestablished fact - that the appellant now suffers from a psychiatric disorder and that this condition may have been caused by stressors he experienced while he was on active duty in the US Army.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), along with Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving service connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

As previously indicated above, the Board remanded this claim to the AMC in February 2010.  In that action, the Board noted the following:

Additionally, further development is necessary. Specifically, an opinion should be requested as to whether the appellant's coronary artery disease and/or his hypertension were related to or caused by service or a service-connected disorder or diabetes mellitus.  The record indicates that a physical examination of the appellant occurred in July 2009.  However, the opinion provided by the examiner appears to be contradictory and equivocal.  In one portion of the exam, the doctor wrote that the appellant's cardiac disease was possibly a complication related to diabetes.  However, further on, the same examiner stated that he could not determine whether the appellant's hypertension was caused by his diabetes.  He also provided a nonanswer by stating that the appellant had coronary artery disease but he did not provide an etiology for such a condition.

The examination regarding the appellant's left hip was also inconclusive and not responsive to the questions asked by the Board.

Finally, the opinion provided by the doctor who examined the appellant for his scleroderma was contradictory on its face.  In the first line of the opinion, the doctor wrote that scleroderma was not caused by diabetes and not caused by the appellant's military service.  Yet, two sentences later, she wrote that the cause of scleroderma was unknown but that it was associated with diabetes mellitus (the condition that service connection was granted therefor in the AMC's decision of September 2009).

The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes that the examination results are inadequate.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, in conjunction with returning the claim to the AMC for procedural actions, the claim should also be returned so that complete and definitive opinions may be obtained.

Also, the most recent VA treatment records are dated in April 2009.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the appellant that are dated from April 2009 to the present.

On the basis of the above, the appellant was scheduled for various examinations at his local VA Medical Center (VAMC).  The record indicates that examinations were performed on the appellant in April 2010.  Unfortunately, after reviewing the examination reports that were prepared after those examinations, it is the conclusion of the Board that the results fail to provide sufficient medical information to adequately make a determination on the issues now before the Board.  

More specifically, the examiner noted that he could not provide either a nexus opinion or a nonspeculative assessment with respect to the issues involving hypertension, the feet/ankles, the left hip, and the skin disability.  However, for an examination report to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

The Court has held that the RO/AMC compliance with a remand is not discretionary, and that if the RO/AMC fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds that the RO/AMC did not substantially  comply with the terms of the Board's February 2010.  As such, the claim must be remanded to the RO/AMC for further development.

The Board further notes that when the appellant originally filed for VA compensation benefits in 1983, he indicated on his claim that he previously had received medical treatment through the VA health care system.  It was further reported shortly after he submitted his claim for benefits and while he was undergoing medical testing at the East Orange (New Jersey) VA Medical Center that he had been receiving treatment for diabetes mellitus.  Since that time, he has suggested that around the same time he was diagnosed with diabetes mellitus or began receiving treatment for the condition, he was also diagnosed as suffering from hypertension or the prodromas of the condition.  

A review of the claims folder shows that there are no medical records prior to 1983 in the claims folder.  While attempts have been made to ensure that all of the appellant's medical records, private and VA, have been obtained and included in the claims folder, the Board believes that one more attempt should be made to locate and include any records in the claims folder.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998).  Accordingly, attempts should be made to obtain all of the VA clinical records possibly located at the East Orange VAMC, the Newark Community Based Outpatient Clinic, and any other VA facilities identified by the Veteran that are within the New York City/Newark Greater Metropolitan Area.  

Finally, with respect to the appellant's claim for service connection for PTSD, which was reopened by the Board above, establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the appellant service, the appellant's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy."  If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, at 396 1996). 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843- 39,852 (codified at 38 C.F.R. § 3.304(f)(3).  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Because the appellant has not been provided with a VA psychiatric examination, the Board finds that the claim should be returned to the RO/AMC so that such an examination should be accomplished.  

The case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the appellant and ask him whether he can remember where he received treatment at both VA and private facilities for any disability, disorder, or condition for the years extending from 1968, including the locations of both VA and private treatment after moving from New Jersey.  The RO/AMC should also ask that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  

Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If any records are not available because they have been destroyed or may not be obtained, the RO/AMC should specifically note this fact in the claims folder.  If requests for any records are not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159 (2010).  

2.  The RO/AMC should attempt to obtain all VA treatment records identified by the appellant that are not already of record.  Regardless of the appellant's response to Step one, the RO/AMC must attempt to obtain all records for the appellant that may be located at the East Orange VAMC and the Newark VA Outpatient Clinic dating from 1968.  If requests for any records are not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159 (2010).  

3.  The RO/AMC should arrange for the appellant to have a VA psychiatric examination to determine the correct diagnosis of any psychiatric disorder and the etiology thereof.  
If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to military service to include a stressor related to "fear of hostile military or terrorist activity" based on his Vietnam service.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843- 39,852 (codified at 38 C.F.R. § 3.304(f)(3).  

If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner must proffer an opinion [more than likely, less than likely, or as likely as not] as to whether any disorder began in or is related to the appellant's military service.  

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.

4.  The appellant once again should be afforded a VA cardiology examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant, and the examination should be accomplished by a physician in light of the medical questions involved.

After reviewing the file, the examiner should provide an opinion concerning the etiology of hypertension condition.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed hypertension began in or is related to his military service.  If not, is the hypertension due to or the result of his service-connected diabetes mellitus.  If not, is his hypertension aggravated (i.e., permanent worsened) by the service-connected diabetes mellitus?  If so, is the increase due to the natural progress of hypertension?  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.   If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  The examiner's attention is directed to the comments provided by the VA examiner in July 2009 and April 2010 and the VA examiner's opinion of December 2008 that stated that the appellant's hypertension was likely causally related to his now service-connected diabetes mellitus.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

5.  The appellant once again should be afforded a VA dermatological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant.  Moreover, the examination should be conducted by a physician, if possible, based on the medical questions presented.  

After reviewing the file, the examiner must state whether the appellant now suffers from scleroderma.  The examiner must then proffer an opinion concerning the etiology of any found skin disability.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed scleroderma is related to his military service, to include exposure to chemical dioxins, or is due to or the result of his now service-connected type II diabetes mellitus.  If it is determined that the appellant's scleroderma was not related to or caused by his military service or diabetes mellitus, an opinion should be provided as to whether the scleroderma is aggravated (i.e., permanently worsened) beyond its natural progression by the appellant's service-connected diabetes mellitus and its complications.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

6.  The AMC/RO should arrange for the appellant's complete claims folder including all of his medical records to be reviewed by an orthopedic surgeon.  

After reviewing the file, the physician must state whether, prior to the amputation of the appellant's feet, he was suffering from disabilities and disorders affecting the both feet, including bilateral pes planus, ligamentous strain, and the residuals of an ankle sprain.  In that regard, the physician's attention is directed to the April 2008 x-ray report.  If the physician feels that an examination is necessary in order to provide the requested opinions, one should be scheduled.  The examiner must then proffer an opinion concerning the etiology of any previous disability affecting the lower extremities.  With respect to any previously diagnosed bilateral pes planus, the examiner should specifically comment on whether such the disorder began in service or pre-existed service and explain why.  If the condition pre-existed service, was it aggravated (i.e., permanently worsened) by the appellant's military service.  It is also requested that the examiner provide an opinion as to whether the appellant's diagnosed degenerative arthritis of the hip(s) is due to or the result of any condition affecting the lower extremities prior to the amputations of the feet or currently.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed disabilities began in or were related to his military service or any incident therein. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disabilities, such testing or examination is to be done before completion of the examination report.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  
7.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO/AMC should conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


